DETAILED ACTION

The terminal disclaimer filed on 06 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,619,053 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a solar reflective coating (as well as a substrate with said coating, vehicle with said coating, and method of preparing said coating) that is substantially free of carbon black and comprises a film-forming resin, a plurality of near-IR transparent pigments, and a near-IR reflective pigment.  The cured coating exhibits a percent total solar reflectance of at least 45% according to ASTM E903-12 and an off-white or gray color as defined by the L*, a*, and b* CIELAB values recited in claim 1.
	Murray et al. represent the closest prior art.  However Murray et al. do not teach or fairly suggest a percent total solar reflectance of at least 45%.  Additionally, the examiner agrees with the applicant's arguments on page 5 of the response filed 23 December 2020 that one of ordinary skill in the art would have no reason to presume that the coating of Murray et al. would inherently possess a percent total solar reflectance of at least 45% or that the coating composition of Murray et al. could be optimized through routine experimentation to exhibit a percent total solar reflectance of at least 45%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787